DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/22 has been entered.

Claim Objections
Claim 28 is objected to because of the following informalities:  claim 28 depends on itself.  Appropriate correction is required. For purposes of examination, it is interpreted that claim 28 depends on claim 27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 7, 10, 14, 15, 17, 18, 23, 25 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 203952405 (Zhao hereinafter) in view of US 20120234315 (Li hereinafter). 
A machine translations for CN 203952405 has been applied. All citations to ‘Zhao’ refer to the machine translation. 
Regarding claims 1, 14, 23 and 25,  Zhao teaches an article for use with an apparatus configured to heat tobacco (abstract), the article comprising: a container defining a cavity (26) which receives a smokable material (page 4, paragraph 4); and a heater material (25) is 
Zhao does not expressly teach that the heater material is a closed circuit of heater material. 
Li teaches an atomization device with a closed circuit of heater material (2, Fig. 1) to heat a smokable material (1). It would have been obvious for one of ordinary skill in the art at the time of the invention to have replaced the closed circuit of heater material of Li with the heater material of Zhao with a reasonable expectation of success and predictable results. 
Regarding claim 4, Zhao teaches that the cavity (26) is elongate, and wherein the heater material (25) extends along a longitudinal axis that is substantially aligned with a longitudinal axis of the cavity (Fig. 1).  
Regarding claims 5 and 7, Zhao teaches that the heater material comprises iron (page 4, paragraph 2).
Regarding claim 10, Zhao teaches that the container (22) is free of material that is heatable by penetration with a varying magnetic field, specifically the container is comprised of concrete or other heat insulating material (page 4, paragraph 6).  
Regarding claim 15, Zhao teaches a mouthpiece (11) that defines a passageway that is in fluid communication with the cavity (page 4, paragraph 1).  
Regarding claim 17, Zhao teaches that the cavity is sealed from an exterior of the article (Fig. 1).  
Regarding claim 27, Zhao teaches that the container comprises: 
a body (24) having a first opened end (top in Fig. 1); 
and an end member (11) closing the first open end of the body (Fig. 1); 
wherein the end member is removable from the article by connecting buckle (page 4, paragraph 2); 
and wherein the container (22) is free of material that is heatable by penetration with a varying magnetic field so as to avoid energy of the varying magnetic field being absorbed by the container in use, specifically the container is comprised of concrete or other heat insulating material (page 4, paragraph 6).  
Zhao does not expressly teach that the closed circuit of heater material is affixed to the end member such that the closed circuit of heater material is removable from the article. However, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the heater material affixed to the end member and thus removable from the article for ease of replacement. 
Regarding claim 29, Zhao teaches the container comprises: a body (24) having a first opened end (top in Fig. 1); and an end member (11) closing the first open end of the body (Fig. 1); wherein the end member is configured to be openable, via connecting buckle (page 4, paragraph 2).
Regarding the limitation, “to enable, in use, airflow through the cavity and thus through the smokable material received in the cavity,” this limitation is a functional limitation. The courts have held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 18 and 28 Zhao teaches an air-permeable membrane, or filter (13). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Li as applied to claim 18 above, and further in view of US 20150272219 (Hatrick hereinafter). 
Regarding claim 19, the combined teachings of Zhao and Li do not expressly teach a seal. 
Hatrick teaches an apparatus to volatilize smokable material for inhalation (abstract), comprising a seal disposed between the air- permeable membrane and the exterior of the article, wherein the seal seals the air-permeable membrane from the exterior of the article, and the seal is breakable or removable from the article ([0065]). It would have been obvious for one of ordinary skill in the art at the time of filing to have included the seal of Hatrick in the combined teachings of Zhao and Li so that volatilized components of the smokable material do not escape through the mouthpiece 4 undesirably (Hatrick, [0065]).    

Claims 9 and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Li as applied to claim 1 above, and further in view of WO 2015/177294 (Mironov hereinafter).
Regarding claims 9 and 30- 32, the combined teaching of Zhao and Li do not expressly teach that the first portion of the heater material comprises a first material which is more 
Mironov teaches an aerosol-generating article with a multi-material susceptor wherein the first material is directly adjacent the second material (abstract) in a direction perpendicular to the longitudinal direction of the heater material (2 and 3 in Fig 1), wherein the first material is aluminum or a ferrous material such as stainless steel and the second material is nickel or certain nickel alloys (page 3, lines 7-20). These two material have different material densities. It would have been obvious for one of ordinary skill in the art at the time of the invention to have incorporated a multi-material heater material, as taught by Mironov, in the combined teaching of Zhao and Li with a reasonable expectation of success and predictable results, namely, the immediate proximity of the first and second susceptor materials provides accurate temperature control (page 4, lines 1-3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747